 LOCAL 67527of the publications, we find, as did the Regional Director, that the ma-terial contained therein was not of such nature as to justify settingaside the election.7Upon the entire record we find that the Petitioner's objections con-cerning the Employer's conduct do not raise substantial and materialissues with respect to conduct affecting the results of the election.Accordingly, we adopt the findings and recommendations of the Re-gional Director and hereby overrule all the Petitioner's objections,As no basis exists for directing a hearing on the issues raised by thePetitioner, its request for such hearing is hereby denied.The Peti-tioner failed to secure a majority of the valid ballots cast in the elec-tion.Accordingly, we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for International Union, United Automobile, Aircraft & Agricul-tural Implement Workers of America, AFL-CIO, and that said organ-ization is not the exclusive representative of the Employer's employeesin the appropriate unit.]MEMBER MURDOCK took no part in the consideration of the aboveSupplemental Decision and Certification of Results of Election.c 1lasonCanCowpony, 115 NLRB 1408; seeThe GummedProducts Company,112NLRB 1092Local 675, International Union of Operating Engineers, AFL-CIO, and its International Representative, D. B. Hudson andInternational Longshoremen'sAssociation and Local UnionNo. 1526,ILA, and its President, H. W. Simmons and SouthAtlantic and Gulf Coast District,International Longshore-men's Association,Independent,and its President, RalphMasseyandPort Everglades Terminal Company,Inc.CasesNos. 10-CD-18,10-CD-19,10-CD-2O, and 10-CD-21. July 5,1956DECISION AND DETERMINATION OF DISPUTESTATEMENT OF THE CASEThis proceeding arises under Section 10 (k) of the Act, which pro-vides that "whenever it is charged that any person has engaged in anunfair labor practice within the meaning of Section 8 (b) (4) (D)of the Act, the Board is empowered and directed to hear and determinethe dispute out of which such unfair labor practice shall havearisen...."Between October 17 and 21, 1955, Port Everglades Terminal Com-pany, Inc., herein called the Company, filed with the Regional Di-116 NLRB No. 2.1 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDrector for the Tenth Region separate charges against Local UnionNo. 1526, ILA,' its President, H. W. Simmons, and South Atlanticand Gulf Coast District, International Longshoremen's Association,Independent, and its President, Ralph Massey. These charges alleged,in substance, that, in violation of 8 (b) (4) (D) of the Act, the ILA,its named agents and affiliated bodies, had induced and encouragedemployees of the Company to engage in a strike or in a concertedrefusal to perform certain work in the course of their employment,with an object of forcing the Company to assign certain particularwork to members of the ILA rather than to members of the OperatingEngineers.On October 17, 1955, the Company also filed chargesagainst Local 675, International Union of Operating Engineers 2AFL-CIO, and its International Representative, D. B. Hudson.These charges alleged that, in violation of 8 (b) (4) (D) of the Act, theOperating Engineers had encouraged its members to engage in a strikeor a concerted refusal to work in the course of their employment withan object of forcing the Company to assign certain particular workto members of the Operating Engineers rather than to members ofthe ILA.Thereafter, pursuant to Section 10 (k) of the Act and Sections102.71 and 102.72 of the Board's Rules and Regulations, the RegionalDirector investigated the charges and provided for an appropriatehearing upon due notice to all parties.A hearing was held beforeAllen Sinsheimer, Jr., hearing officer, on various days between Novem-ber 21, 1955, and December 12, 1955.All parties appeared at thehearing.They were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidence bearing on theissues.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties filedbriefs before the Board which have been duly considered.Upon the entire record in this case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYPort Everglades Terminal Company, Inc., is engaged in the businessof providing port and terminal facilities to steamship companies andocean-going vessels.It receives in excess of $200,000 annually forservices rendered to each of several such companies, each of which inturn does business in excess of $100,000 annually in interstate andforeign commerce.We find that the Company is engaged in commerce within the mean-ing of the Act.1Referred to herein as ILA.2 Referredto herein asthe Operating Engineers. LOCAL 67529II.THE LABORORGANIZATIONS INVOLVEDThe ILA and the Operating Engineers are, each of them, labororganizations within the meaning of the Act.III.THE DISPUTEA. The facts1.BackgroundThe dispute we are here asked to determine concerns the conflictingjurisdictional claims of the ILA on the one hand, and the OperatingEngineers on the other, over certain "oiler" work on the heavy cranesused by the Company for certain loading and unloading operations.A crane oiler is 1 of the 2 individuals who, together, comprise the"crew" necessary to place and keep a heavy crane in operation.Theother member of such crew is referred to as a "crane operator."Thelatter actually operates the crane, while the oiler assists him in keepingit in running order.The Company presently owns two heavy cranes-one referred to inthe record as the "Big Mary" and the other referred to in the recordas the "Lima." It acquired the Big Mary in 1937, and the Lima in1954.It has operated both, on most occasions in more recent years,with crews comprised of members of the Operating Engineers as thecrane operators and ILA longshoremen as oilers.However, it hasalso occasionally recruited oilers from the Operating Engineers' localoffices-most recently, according to the testimony of employer wit-nesses, as late as 1954 or early 1955.Although the ILA has bargained with the Company as the repre-sentative of all its longshoremen for many years, its collective-bargaining contracts, up until that most recently negotiated and cur-rently in effect, contained no specific references to crane operationwork.According to the testimony of ILA representatives at thehearing in this case, that union "had conceded . . . the operation ofcranes to the Operating Engineers a long, time ago., . . ." In October1953, however, the date the currently effective contract between theILA and the Company was executed, the Company proposed, and theILA agreed to the insertion of the following language in the contract:13.Longshore work is to cover all labor used in connection withloading or discharging ships, barges, or other floating craft. Itwill include all men engaged in handling cargo to or from point ofrest or to or from cars when handled to or from ships.It will include all operators of mechanical equipment used insuch operations, except cranes. . . .As noted, hereinafter, the ILA insists that this language exemptsonly the work of the crane operator but includes within the scope of 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDits coverage, the work of the crane oiler.The Company, on the otherhand, regards this language as exempting from the contract coverageallcrane operation work.The existence of this difference betweenthe parties as to the precise meaning of this language was apparentlyunknown to either until the events forming the basis of the chargesherein occurred.The Operating Engineers has had no formal bargaining relationswith the Company. J. C. Purdue, the Company's crane operationsforeman, and a member of the Operating Engineers, testified, how-ever, that some 18 years ago R. E. Eller, the Company's vice president,.informally agreed with him that whenever there was any occasion touse heavy cranes both operators and oilers could be obtained throughtheOperating Engineers' local offices.He testified further that,despite objections from his union, Purdue nevertheless utilized ILAmen from time to time on the heavy cranes owned by the Company onsuch occasion when it appeared that the cranes would be operated forrelatively brief periods of time.Since October 1954, after the Company acquired the Lima, and upuntil October 1955, it appears that the occasions for use of both cranesarose more frequently than had theretofore been the case.The latestsuch occasion preceding the events here placed in issue apparentlyarose in September 1955.At that time the Company was operatingboth its heavy cranes on 3 (single-shift) 10-hour schedules, utilizing3 crews of employees.The total of the complement of 6 men thusneeded for crane operation work was comprised of 3 members of theOperating Engineers acting as crane operators and 3 members of theILA acting as oilers.All of the ILA men were individuals the Com-pany regularly employed as longshoremen and so classified on itspayroll.'On or about October 1, and due to the requirements of a city anti-noise ordinance, the Company became obligated to change its shiftoperations so as to eliminate a late night shift. It thereupon deter-mined to conduct its crane operations on a time basis requiring 4crews of employees on two 8-hour (double shift) schedules.With theestablishment of the new shift schedules changes in work assignmentswere made, which occasioned the work stoppages and other activitiesforming the bases of the instant charges.2.The disputed assignmentsOn or about October 10, in anticipation of the 4-shift crane scheduleoperation, J. C. Purdue recruited 4 men through the Operating En-3 The Company had no special oiler classification listed on its payroll.The three em-ployees who had been utilized as oilers up to the time of the instant dispute were paidat the rate of $2 27 per hour while performing oiler work, and at a lower rate while onother work. LOCAL 67531gineers' local offices-1 to fill a crane operator position and 3 to fillcrane oiler positions.On October 11, when the new shift operationsbegan, Purdue manned 3 of the 4 shifts with crews comprised whollyof members of the Operating Engineers.Of these 6 men, 4 werenewly hired employees (1 was the crane operator and 3 were the oilershe had recruited on the previous day).He manned the fourth shiftwith a crew comprised of himself as the crane operator and one CharlesBland, an ILA member, as the crane oiler.4On the morning of October 12, 1955, the ILA men assigned to theships being serviced by the heavy cranes manned by Operating En-gineers' crews ceased work.Although ILA representatives disclaimedthat this was union-sanctioned strike action, they undertook to advisethe Company that the work stoppage occurred as a protest to the dis-placement of the ILA men through the assignment of OperatingEngineers to oiler work and that the men demanded, as a condition ofreturning to work, that the Company return the oiler work to long-shoremen. In the discussion taking place that day between Simmons,the ILA local president, and R. E. Eller, the company vice president,Simmons averted to certain provisions of the ILA contract (quotedabove) and asserted that these provisions obligated the Company toassign the oiler work to longshoremen.While Eller did not agree withthis statement of the Company's contract obligation, he continued toexplore the possibility of some temporary settlement of the dispute.Meanwhile, both Simmons and Eller independently contacted RalphMassey, president of the ILA District Council, by phone, to advisehim of the situation and to request his assistance in resolving the un-derlying work assignment problem.Eller, in stating the Company'sposition, claimed that the Company was not obligated by its contractwith the ILA to assign' the oiler work to longshoremen, but indicatedhis willingness to submit the question to the arbitration processes pro-vided for by the ILA contract. Simmons, in stating the local union'sposition, claimed that the Company's assignment of oiler work was adeparture from a 20-year assignment practice benefiting longshoremenand a patent violation of the express terms of the current contract.He requested express district body approval of the local's position andits assistance in obtaining a return of ILA longshoremen to the dis-puted oiler jobs.Simmons apparently also indicated to Massey thatfurther strike action might be necessary to accomplish the reassign-ment of longshoremen to the disputed jobs.Massey testified that heconcluded, after hearing "both sides," that the Company's actions inassigning oiler work to Operating Engineers amounted to a "lockout"against "some of [the ILA] men," and so advised both Simmons andEller.Massey further told Eller, however, that while he "would con-4 It appears from the record that Bland had been assigned to the oiler position on theBig Marv on most, if not all, occasions since 1946 when such crane was in operation. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDsider" the use of arbitration procedures to achieve a solution of theproblem when he returned from Canada within the next several days,he felt that in the meantime the Company should "have the Engineersget off the job" and let the ILA men "go in." At this point Eller toldMassey that if he took the Operating Engineers "off," the work "wasgoing to stop anyhow because the Operating Engineers are not goingto work."Massey thereupon stated that a duplicate crew arrangementseemed to be about the "only thing" the Company could do pendingdefinitive disposition of the dispute.The various discussions between' the ILA representatives and com-pany officials produced a temporary agreement for the return of ILAmen to work under an arrangement whereby each crane would bemanned by 1 crane operator (on each shift) and 2 oilers-1 a memberof 'the Operating Engineers and 1 a member of the ILA. Pursuant tothis agreement, the striking ILA men returned to work on the after-noon of October 12.However, according to a report made by W. T.Eller, the company president, to Massey by phone on the followingmorning, this arrangement was not working out satisfactorily.EllertoldMassey that "there was friction between the ILA men and the[Operating Engineers] oilers."On the morning of October 13, all ILA men throughout the Com-pany's operations failed to report to work.That same morning, butsometime after the time the first shift was scheduled to report, Sim-mons received a telegram from Massey which Simmons interpretedto be an approval of the strike action which Simmons had previouslyindicated might be necessary.The telegram stated as follows :Demand that Employer restore the men to the job which they havebeen working for the past twenty years and a meeting will bearranged as soon as possible.StopEither Perry Harvey orJudge Henderson will be in your port today.That same day, and while the strike was in progress, Eller again con-tactedMassey by phone, and he or other company officials met withlocal and other representatives of both the ILA and the OperatingEngineers in an effort to work out some solution. The exact sequencein which these various October 13 contacts between the company andunion representatives occurred does not clearly appear on the record.The record does show, however, the positions taken by the two unionsat that time on the work assignment dispute vis-a-vis the Company-the efforts made by the Company to arrive at some compromise be-tween their conflicting views, and the circumstances under whichoperations were finally resumed (sometime during the afternoon ofOctober 13).More specifically, it appears that the ILA representa-tives (Simmons at the local level and Massey at the district level)persisted in demanding the assignment of the oiler work to long- LOCAL 67533shoremen and the removal of the Operating Engineers members from'the oiler jobs.They continued to claim that such demand was inaccord with both past practice of the Company and the express termsof the current ILA agreement. The Operating Engineers represent-atives 5 insisted that the oiler work be performed by its members.They claimed that this demand was in accord with the requirementsof both the "informal understanding" between the Company and theOperating Engineers going back many years and of the intraunionbylaws granting to Operating Engineers the "right" to the assign-ment ofallcrane operation work.Both unions, acting through theiragents, indicated to the Company in the presence of employees, thatthey would not sanction a return of their members to work unlesstheir respective demands were met, and despite company requests,neither would withdrawsFaced with these conflicting positions,the Company again proposed to the locals that pending further ne-gotiation of the matter, all men return to work under the "duplicate"oiler crew arrangement pursuant to which the men had worked theprior day.Both unions accepted the proposal, and work at the portresumed on the afternoon of October 13. Concurrently, however,company officials also explored with ILA Representative Massey byphone the possibility of some more satisfactory settlement of thesituation, pointing out to Massey as noted above, that under theduplicate crew arrangement there was "friction" between the ILAmen and the Operating Engineers men, and that there was possi-bility that damage might be done to the cranes in those circumstances.Massey told Eller that as the ILA did not "want to be involved inanything like that" the Company "could place the ILA men some-where else," stating expressly that this was not to be taken as a re-linquishment of the ILA's claims for the work.On October 14, theCompany apparently also obtained the local ILA representatives'approval to a modified working arrangement previously proposed toMassey.Under this modified arrangement, Operating Engineerswere to perform the oiler work while the "displaced" ILA men woulddo other work in the vicinity of the cranes at the same rate of pay51).B.Hudson,international representative of the Operating Engineers, was presentat these meetings.9At 1 of the 2 or more meetings between the Company and the Operating Engineers,the latter presented the Company for its signature a proposed form of contract providingfor the inclusion within the contract unit of Operating Engineers.The Company refusedand asked,instead, that the Operating Engineers remove their oilers from the job andpermit the ILA men to perform the oiler work. Purdue, speaking on behalf of the craneoperators,indicated that the operators would consider such an arrangement if Hudson,the Operating Engineers'business agent,would approve.Hudson, who was presentthroughout the meeting referred to, refused to give his approval, stating that he wouldnot "order anyone" to violate the union's rules and bylaws. These rules define the "craftjurisdiction" of the Operating Engineers as including crane operation and crane oilerwork, and describe the oiler work as being work of apprentice engineers subject to the"jurisdictional" rules of the local.405448-57-vol. 116--4 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey would have been getting for the oiler work.This arrangementwas placed in effect on October 14, and was in effect also at the dateof the hearing.The ILA's agreement thereto was understood by theCompany to be a temporary agreement pending determination of thecontroversy through some other process.'The initial charges hereinwere filed on October 17.B. The contentions of the partiesAlthough the ILA suggests that the work stoppages of October 12and 13 did not result from any inducement of its agents, it claimsthat, in any event, these stoppages were justified because the Com-pany's actions (a) violated the above-quoted provisions of section 13of its currently effective coltract; and (b) both effected a "displace-ment" of the two ILA men who had been performing the works andconstituted, in any event, an unwarranted departure from past assign-ment practices and customs. It therefore seeks a Board determina-tion of the dispute in its favor, and a specific Board decision thatits conduct is outside the purview of Section 8 (b) (4) (D) of the Act.The Operating Engineers contends that it engaged in no conductamounting to inducement or encouragement of strike activity viola-tive of Section 8 (b) (4) (D) to obtain the Company's assignmentof oiler work to the employees it represents. It claims further that,in any event, the ILA's contract with the Company does not covercrane oiler work and that, indeed, the employees it represents arevalidly entitled to the work in dispute by reason of its 18-year oralunderstanding covering crane operation work.The Company contends that neither union has any contractualor other claim to the disputed work and that both have subjected itto actual or threatened strike pressures amounting to unlawful inter-ference with its right to assign the tasks in dispute in accord withits business judgment.C.The applicability of the statuteThe charges,alleging violationsof Section 8 (b) (4) (D) by theILA, the Operating Engineers, and agents of both, respectively, wereduly investigated by the Regional Director.He was satisfied, uponAccording to the testimony of ILA representatives,the ILA hadagreed with theCompany's proposal to submit the matter to the arbitration processes provided for in thecontract,and had expected to make definite arrangements for such arbitration on orabout October 20 when ILA Representative Massey returned to Florida from a tiip toCanada.Massey testified, however, that when he returned, lie was seived with notice thatthe Company had filed the charges herein,and that,at this point, the submission of thedispute to arbitration "was out of the question" so long as the charges were pending8The alleged"displacement"involved a failureby the Company toassignthe two ILAmen to the oiler jobsNeither was discharged, howevei,'but rather each was kept onlongshore work. LOCAL 67535the basis of such investigation, that there was reasonable cause tobelieve that each of the above-named unions, and their respectiveagents, had engaged in conduct violative of Section 8 (b) (4) (D).Our review of the record in this proceeding is not directed to de-ciding definitively whether the record would sustain a complaintalleging 8 (b) (4) (D) violations. It is directed solely to determiningwhether, on the evidence adduced in support of the charges, any (orboth) of the respective unions and any agent of each, as named inthe charges, has engaged in conduct which may reasonably be re-garded as coming within the purview of Section 8 (b) (4) (D) ofthe Act.This statutory provision prohibits a union's inducement orencouragement of employees to take strike action against an employerin aid of a demand for the assignment of "particular work to em-ployees in a particular labor organization, or in a particular trade,craft or class rather to employees in another labor organization, orin another trade, craft, class, unless such employer is failing to con-form to an order or certification of the Board determining the bar-gaining representative of the employees performing such work...."The evidence adduced in support of the charges in this case revealsthat the Company is "caught in the middle" of a conflict betweenthe ILA, on the one hand, and the Operating Engineers, on the other,resulting from the overlapping jurisdictional claims of the two unionsover work relating to the oiling of its heavy cranes.The facts setforth above disclose that, at times most relevant here, the Companyhad available for assignment four oiler jobs. In accord with itsbusiness judgment, it chose, on October 11, to assign 3 of these oilerjobs to employee-members of the Operating Engineers, and 1 to anemployee-member of the ILA. It was thereupon faced with strikeaction-sponsored or approved by the ILA and its agents 9- whichThis forcible demand by the ILA for the reassignment to ILA menof oiler work, was followed by an Operating Engineers' demand thatthe Company execute a written agreement with it covering the oilerwork, and, in effect, awarding to the Operating Engineers the sameexclusive jurisdiction over all the oiler jobs, which the Company hadinformally awarded to it over the crane operator jobs.During ensuing conferences, the Company's efforts to obtain eithercompromise or withdrawal by each union of its demands met with nosuccess, and it felt compelled, accordingly, to make duplicate oilerassignments to members of each union so that its operations wouldresume.According to the testimony of company officials, its chargesherein were filed because the position taken by each union's agents,9We are satisfied,despite the suggestions of the ILA to the contrary,that Simmons,the ILA agent at the local level and Massey,the ILA agent at the district level, eithersponsored or approved of the longshoremen'swork stoppages on October 12 and 13. 36DECISIONS OF NATIONALLABOR RELATIONS BOARDin the presence of employee-members at the conference it held witheach on October 12 or 13, was such as to convince it both that neitherunion would permit its members to return to work on any conditionsother than those above described and that the employee-memberswould abide by their respective union's desires in this respect.De-spite union contentions attacking the sufficiency of this testimony asproof supportive of the charges, we are of the view that it provides areasonable interpretation of the respective union agents' conduct.We find, accordingly, that there is sufficient record warrant for areasonable belief that both the ILA and its agents and the OperatingEngineers and its agents have engaged in conduct amounting to in-ducement or encouragement of employees to take strike action in aidof their respective work jurisdiction claims.Moreover, althougheach union contends that its currently effective contractual arrange-ment with the Company obligated the Company to assign the disputedtasks to it, and thus presumably afforded to each a lawful basis for anystrike or threatened strike activity which it may have induced or en-couraged, we are satisfied, for reasons set forth below, that neitherunion's currently effective contractual arrangement, in fact, so pro-vides.We conclude, for the foregoing reasons, that the dispute in ques-tion is properly before us for determination in a proceeding underSection 10 (k) of the Act.D. The merits of the disputeIt is the position of both the ILA and the Operating Engineersthat, although neither holds a Board certification, each is neverthe-less entitled to a determination of the dispute in favor of its mem-bers in light of : (a) the employer agreement with each allegedlycovering the work in dispute; and (b) custom and practice concern-ing the assignment of the disputed work. So far as the OperatingEngineers is concerned, there is not even a colorable record basis uponwhich we might properly consider the contract-right issues suchunion seeks to raise.There is no showing, and indeed no claim, thatthe Company has recognized the Operating Engineers as the exclu-sive bargaining agent of any of its oiler employees, and indeed, untilthe date the Company herein engaged the services of the oilersfurnished to it by the Operating Engineers, there were no regular em-ployees in that classification to which the Operating Engineers' asser-tion of a representative's rights could have applied.We find, there-fore, that neither the general relationship between the OperatingEngineers and the Company nor the terms of the working understand-ing allegedly resulting from such relationship proves this union's as-sertion of a contractual assignment of the disputed work. LOCAL 67,537So far as the ILA is concerned,it has long been recognized by theCompany as the collective-bargaining agent of its longshore employ-ees.However,we are unable to find that its valid and currently ef-fective contract with the Company provides inunambiguous termsfor the exclusive assignment of the oiler work on the Company'sheavy cranes to longshoremen employees the ILA represents.Thus,in our opinion,the reasonable import of the language used in therelevant coverage clauses of the contract is that all mechanical equip-mentotherthan the cranes utilized by the Company for loading orunloading of its vessels, was deemed to fall within the ILA's con-tractual control,and that hence the contract imposed no conditionsapplicable to any employees the Company might need to operate suchcranes.Whilewe believe that this construction of the contract isjustified wholly by a reading of its terms alone, we note, however,that it is not negated by the circumstances surrounding its negotia-tion.We note, further,that even if we were to include the word"operators"in section 13 in the clause"except cranes," so as to readit as saying"except operators of cranes,"there would nevertheless beroom for a reasonable construction of such a phrase as encompassingcrane oilers,the ILA's claim to the contrary notwithstanding.Forthere is evidence tending to show that the term "oiler"is a word ofart used interchangeably with the term"apprentice operator" bythose who are familiar with crane operationwork.There is alsoevidence that the specific tasks performed by oilers are performedunder the supervision and direction of the operator and that, indeed,such work can reasonably be deemed comparable to that performedby a helper or an apprentice to a journeyman craftsman. In anyevent, even if we assume that section 13 of the contract can be given adual construction-one exempting and one including crane oilers fromits coverage-we could not,on the record before us, enforce the con-struction contended for by the ILA,.and thus reject the equally rea-sonable construction contended for by the Company.True, there isrecord evidence that the Company did assign most of its oiler workto longshoremen prior to the date the instant dispute arose.But thisis not tantamount to showing that the Company had assigned suchoiler work to longshoremen because it deemed itself bound to do sounder its contract with the ILA.For all the foregoing reasons, we conclude that the currently effec-tive contract between the Company and the ILA does not provide forthe exclusive assignment of oiler work to longshoremen representedby the ILA.Finally, as neither enjoys clear contractual privileges over thework, Board precedent precludes definitive consideration of the furthercontention advanced by the ILA or the Operating Engineers that 38DECISIONS OF NATIONAL LABOR RELATIONS BOARD"custom and practice" supports their respective demands for the dis-puted oiler work.10It follows, from what we have said above, that neither the OperatingEngineers nor the ILA may resort to the kind of pressure tactics setforth in the relevant portion of Section 8 (b) (4) (D) of the Act, inaid of demands that the Company assign the disputed oiler jobsexclusively to their respective members.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings of fact, and upon theentire record in this case, the Board makes the following determinationof dispute pursuant to Section 10 (k) of the amended Act :1.International Longshoremen's Association, and its Local UnionNo. 1526, and its president, H. W. Simmons; South Atlantic and GulfCoast District, International Longshoremen's Association, Independ-ent, and its president, Ralph Massey; and Local 675, InternationalUnion of Operating Engineers, AFL-CIO, and its InternationalRepresentative, D. B. Hudson, are not and have not been entitled, bymeans proscribed by Section 8 (b) (4) (D) of the Act, to force orrequire Port Everglades Terminal Company, Inc., to assign the oilerwork on its heavy cranes to members of the respective unions, asnamed above, to the exclusion of members of the other unions, asnamed above.2.Within ten (10) days from the date of this Decision and Determi-nation, said unions and their agents, as named above, shall each ofthem notify, iii writing, the Regional Director for the Tenth Regionof the National Labor Relations Board whether or not each acceptsthe Board's determination of this dispute, and whether or not eachwill refrain from forcing or requiring Port Everglades TerminalCompany. Inc., by means proscribed by Section 8 (b) (4) (D) of theAct, to assign the work in dispute to members of their respectiveunions to the exclusion of members of the otherunions.MEMBER MURDOCK, concurring in part and dissenting in part:I concur in the finding of the majority that there was reasonablecause to believe that the ILA had violated Section 8 (b) (4) (D) byits strike and the inducement and encouragement of its members notto work on October 12 and 13.I further agree with the majority opinion insofar as it finds thatthe contract between the Company and the ILA excluded any em-"UThe Board hasconsistentlyheld thatevidence tending to establishthat,by traditionand custom,a particularunion's membershave performedwork in dispute,are not materialwhere, as here, the union relying on such facts has no immediate,enforceable,contractualclaim to thedisputedwork.See, e. g.,UnitedAssociation of Journeymen and Apprenticesof the Plumbing and PipefattingIndustry,108 NLRB 186,200,Los Angeles Building andConstruction Trades Council,83 NLRB 477. LOCAL 67539ployees the Company might need to operate the cranes, and hence didnot assign the work to them and constitute a defense to conduct pro-scribed by Section 8 (b) (4) (D).The record, as reflected by the statements offactin the majorityopinion, however, in my opinion, does not provide any support for themajority's finding that there is reasonable cause to believe that "theOperating Engineers and its agents have engaged in conduct amount-ing to inducement or encouragement of employees to take strike actionin aid of their . . . work jurisdiction claims."What is the basis for the majority's finding in this respect againstthe Operating Engineers?Where is the evidence of "inducement orencouragement" ofemployees to strike?InJuneau Spruce,90 NLRB1753, the Board stated :The Trial Examiner found, and we agree, that the requests tothe Company to sign the hiring hall contract, the protests to theCompany because it did not sign the contract or assign the long-shore work to longshoremen dispatched by Local 16, and thethreats to picket to compel the Company to take that action werenot violative of Section 8 (b) (4) (D) of the Act. Section8 (b) (4) (D) prohibits inducement or encouragement ofem-ployees only.It does not prohibit inducement and encourage-ment of anemployer,and, as the requests, protests, and threatswere addressed to the employer and not to the employees, theywere not violative of Section 8 (b) (4) (D).In the present case, the conduct of the Operating Engineers failsto an even greater degree than that described in the quotation fromthe opinion inJuneau Spruceto amount to inducement or encourage-ment of employees to strike.The majority opinion states that theCompany's charges "were filed because the position taken by eachunion's agents, in the presence of employee-members at the con-ferences . . . was such as to convince it both that neither union wouldpermit its members to return to work on any conditions other thanthose above-described and the employee-members would abide by theirrespective union's desires in this respect."Certainly the Company'sfears, whether well-founded or not, do not constitute sufficient groundfor a Board finding that there is reasonable cause to believe that theOperating Engineers induced or encouraged employees to strike.The majority also states that the Operating Engineers would notpermit its members to "return" to work.The findings of fact, asrecited by the majority, are that the members of the Operating En-gineers had not struck-they had not ceased work-but, to the con-trary, having been assigned the oiling work by the Company, wishedto continue to do it.To state that the Operating Engineers would 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot sanction their "return" to work when they had not walked outis to make an assumption which does not exist in fact.The facts with respect to the meetings between the Company andthe Operating Engineers appear in footnote 6 of the majorityopinion.The Operating Engineers had beenassignedthe oiling work; the ILAstruck to get it.There wasa meetingattended by representatives ofthe ILA and a committee of crane operators including the OperatingEngineers' business agent.The Company asked the Operating Engi-neers to give up the oiling work and to relinquish its claim to thatwork; Hudson, business agent for the Operating Engineers, refusedto give his approval, saying he would not order anyone to violate theunion rules.At most, this conduct amounted only to a refusal bythe Operating Engineers to agree to give up work which had alreadybeen assigned to its members.Where is the inducementor encourage-ment of employees to strike?In view of the above and as I cannot find reasonable cause to believethat a labor organization had induced or encouraged employees tostrike by merely refusing to agree to a reassignment of work from itsmembers to the members of another organization, I would quash thenotice of hearing with respect to the OperatingEngineers.Radiant Lamp CorporationandRetail,Wholesale & DepartmentStore Union, Local262, AFL-CIOand International Union ofElectrical,Radio & Machine Workers, AFL-CIO, Petitioner.Case No. 2-RC-7818. July 5, 1956SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuant to a Decision and Direction of Election issued on Janu-ary 25, 1956,1 an election was conducted on February 16, 1956, amongall production and maintenance employees of the Employer locatedin Newark, New Jersey. The Retail, Wholesale & Department StoreUnion, Local 262, AFL-CIO and the International Union of Elec-trical,Radio & Machine Workers, AFL-CIO, were both named asPetitioners and jointly appeared on the ballot.Following the elec-tion, the parties were furnished a tally of ballots.The tally showsthat of approximately 190 eligible voters, 173 cast valid ballots, ofwhich 85 were cast for the Petitioner, 88 against the Petitioner and4 ballots were challenged.The challenges were sufficient in numberto affect the results of the election.On February 23, 1956, the Petitioner filed timely objections to theconduct affecting the results of the election, a copy of which was1Not reported in printed volumes of Board Decisions and Orders.116 NLRB No. 5.